Citation Nr: 1201982	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-33 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a blood disorder. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, and his sister



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to April 1970 and is the recipient of the Combat Medical Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by Department of Veterans Affairs (VA), Regional Offices (ROs).  Specifically, a rating decision issued in January 2008 by the RO in Philadelphia, Pennsylvania, denied his claims of entitlement to service connection for tinnitus and a blood disorder.  A May 2008 rating decision issued by the RO in Boston, Massachusetts, denied the Veteran's claim of entitlement to service connection for a back disorder. 

In July 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO in Boston, Massachusetts.  In October 2011, the Veteran testified via video-conference before the undersigned Acting Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  Transcripts of the hearings have been associated with the claims file.  Additionally, at his Board hearing, the Veteran waived RO consideration of evidence associated with the file subsequent to the September 2008 statement of the case.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such evidence.

The issues of entitlement to service connection for tinnitus and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

On October 19, 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he was withdrawing his appeal as to the issue of entitlement to service connection for a blood disorder.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's substantive appeal as to the issue of entitlement to service connection for a blood disorder.  38 U.S.C.A.            § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.              § 20.204.  In the present case, the Veteran submitted a written statement, received on October 19, 2011, indicating his desire to withdraw his appeal as to the issue of entitlement to service connection for a blood disorder.  As the Veteran has withdrawn his appeal as to such issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal of the issue of entitlement to service connection for a blood disorder is dismissed. 

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for tinnitus and a back disorder so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board notes that the most recent VA treatment records, with the exception of a VA medical opinion obtained to adjudicate a claim not currently before the Board, are dated in December 2010.  There is no indication that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, relevant private treatment records are not yet associated with the claims file.  At the time of the Veteran's October 2011 Board hearing, he asserted that he was diagnosed with a back disorder by Dr. Looney.  Dr. Looney's treatment records dated from October 2004 to June 2007 have been associated with the claims file; however, it appears that such records do not contain evidence as to the Veteran's claim of entitlement to service connection for back disorder.  By his June 2007 and June 2008 VA Forms, 21-4142, Authorization and Consent to Release Information to the VA, the Veteran identified Dr. Looney as a source of relevant private treatment records for his blood disorder and psychiatric disorders.  At the time of his June 2008 authorization, he indentified Dr. Barbati as a source of relevant private treatment records for his back disorder.  To date, it does not appear that the RO sought such treatment records.  On remand, the AMC must provide the Veteran an opportunity to clarify if Dr. Looney is indeed a source of additional private treatment records relevant to his claims currently on appeal, and attempt to obtain Dr. Barbati's treatment records.  

As to the Veteran's claim of entitlement to service connection for tinnitus, the Board notes that he was afforded a VA examination in June 2007.  At that time, the Veteran denied a history of tinnitus and, as such, the examiner did not include tinnitus in the nexus opinion rendered.  However, by his testimony at his July 2008 DRO hearing and October 2011 Board hearing, the Veteran clearly described ringing in the ears, both at the time of his in-service noise exposure and currently.  At his October 2011 Board hearing, the Veteran asserted that he did not know what the word tinnitus meant and thus his denial of such symptoms was inaccurate.  As the examiner's June 2007 opinion, which did not consider the Veteran's history of tinnitus, was based upon an inaccurate factual premise, it remains unclear to the Board if the Veteran's tinnitus is related to his active service, including his in-service noise exposure during combat.  Therefore, the Board finds that the Veteran should be afforded another VA examination so as to determine the current nature and etiology of his tinnitus.     

As to the Veteran's claim of entitlement to service connection for a back disorder, the Board notes that he was afforded a VA examination in August 2008.  The Veteran reported his in-service experience carrying heavy loads, including medical supplies, ammunition, and loading injured and dead service members.  Subsequent to physical examination of the Veteran's spine, the examiner reported that an opinion was not requested.  As there is no nexus opinion associated with the August 2008 VA examination, the examination is inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that a remand is necessary in order to afford the Veteran an adequate examination so as to determine the current nature and etiology of his current back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) Boston, Massachusetts, dated from December 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Contact the Veteran and request that he clarify if Dr. Looney is a source of relevant private treatment records as to his claim of entitlement to service connection for a back disorder.  Inform him that Dr. Looney's records dated from October 2004 to June 2007 already associated with the claims file do not appear to contain evidence related to his back.  Inform him that if he wishes VA to obtain additional private treatment records from Dr. Looney, he must complete and submit an updated VA Form 4142, Authorization and Consent to Release Information to the VA.  Inform him that he may submit his private treatment records if he so chooses.  If the Veteran submits an updated authorization, obtain and associate with his claims file his private treatment records from Dr. Looney.  If a negative response is received from Dr. Looney, the claims file should be properly documented in this regard, and the Veteran must be properly notified. 

3.  Contact the Veteran and request that he complete and submit an updated VA Form 4142, Authorization and Consent to Release Information to the VA, in favor of Dr. Barbarti.  Inform the Veteran that he identified Dr. Barbati as a source of relevant private treatment records as to his claim of entitlement to service connection for a back disorder in his June 2008 authorization, and that such form is outdated.  Inform him that he may submit his private treatment records if he so chooses.  If the Veteran submits an updated authorization, obtain and associate with his claims file his private treatment records from Dr. Barbati.  If a negative response is received from Dr. Barbati, the claims file should be properly documented in this regard, and the Veteran must be properly notified. 

4.  After all outstanding treatment records have been associated with the file, schedule the Veteran for a VA examination to determine the current nature and etiology of his tinnitus.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

The examiner should indicate whether tinnitus is present and an offer an opinion as to whether it is at least as likely as not related to the Veteran's in-service noise exposure during combat.

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's tinnitus and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  After all outstanding treatment records have been associated with the file, schedule the Veteran for a VA examination to determine the etiology of his back disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

The examiner must diagnose all back pathology and opine as to whether it is at least as likely as not that the any currently diagnosed back disorder was incurred in service, including the Veteran's in-service experience carrying heavy loads, including medical supplies, ammunition, and loading injured and dead service members.  

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's back disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


